Supreme Court


 Clean Harbors Environmental Services, :
                 Inc.

                    v.                     :

         96-108 Pine Street LLC            :               No. 2019-164-Appeal.
                                                           (PM 12-1322)
                    v.                     :

        J.R. Vinagro Corporation.          :



        J.R. Vinagro Corporation           :

                    v.                     :              No. 2019-165-Appeal.
                                                          (PM 12-1719)
         96-108 Pine Street LLC.           :


                                    ORDER

      These consolidated appeals came before the Supreme Court on September 28,

2021, pursuant to an order directing the parties to appear and show cause why the

issues raised should not be summarily decided. After considering the parties’ written

and oral arguments, we conclude that cause has been shown. Thus, these appeals

are assigned to the regular calendar for full briefing and argument.

      On July 7, 2011, the plaintiff/third-party defendant, J.R. Vinagro Corporation

(Vinagro), and the defendant/third-party plaintiff, 96-108 Pine Street LLC (Pine

                                        -1-
Street), executed a demolition contract for a fixed fee of $297,000 (the contract).1

The contract required Vinagro to demolish a parking garage owned by Pine Street

and located at 100 Pine Street in Providence (the garage); to conduct dewatering

operations, as necessary; and to apply for, obtain, and pay for all permits as necessary

for the completion of the work. The contract also contained a time-is-of-the-essence

clause and required Vinagro to complete the project within eight weeks. However,

after commencing work, Vinagro observed six feet of oil-contaminated water in the

basement of the garage. Vinagro brought in a subcontractor, plaintiff Clean Harbors

Environmental Services, Inc. (Clean Harbors), to remediate the contamination;

however, work was disrupted and litigation ensued.

      The parties, including Clean Harbors, filed three separate cases in Providence

County Superior Court; the court consolidated the cases on July 27, 2012.2

Thereafter, the court granted summary judgment in favor of Clean Harbors on its

breach-of-contract and bond claims. The claims remaining for trial following the

grant of summary judgment were (1) Vinagro’s direct claims against Pine Street for


1
  The pertinent facts have been gleaned from the Superior Court records, as well as
the statements and supplemental statements filed on behalf of the parties pursuant to
Article I, Rule 12A of the Supreme Court Rules of Appellate Procedure. These facts
do not appear to be in dispute.
2
  The three actions are J.R. Vinagro Corporation v. 96-108 Pine Street LLC (PM 12-
1719); Clean Harbors Environmental Services, Inc. v. 96-108 Pine Street LLC v.
J.R. Vinagro Corporation (PM 12-1322); and Clean Harbors Environmental
Services, Inc. v. J.R. Vinagro Corporation et al. (PC 12-2141).

                                         -2-
breach of contract and unjust enrichment; (2) Pine Street’s amended third-party

complaint against Vinagro for breach of contract; and (3) Vinagro’s third-party

counterclaim against Pine Street for breach of contract and unjust enrichment.

      On February 16, 2018, following a nonjury trial, the trial justice issued a

written decision in favor of Vinagro on its breach-of-contract and quantum meruit

claims, and in favor of Pine Street on its breach-of-contract claim. The trial justice

awarded Vinagro $145,500 on the base contract and $284,245.92 for the

extracontractual work, plus prejudgment interest from May 12, 2012.3 The trial

justice also awarded Pine Street $62,000 in liquidated damages, plus prejudgment

interest from November 1, 2012. The trial justice reserved decision on the issue of

attorneys’ fees.

      Thereafter, Vinagro and Pine Street each moved for attorneys’ fees and costs

based on Section 10 of the contract, which reads:

             “If any party to this Contract brings a cause of action
             against the other party arising from or relating to the
             Contract, the prevailing party in such proceeding shall be
             entitled to recover its reasonable attorney fees and court
             costs.”

      In ruling on the parties’ cross-motions for attorneys’ fees, the trial justice

determined that Vinagro’s quantum meruit claim did not fall within the attorneys’


3
 The parties had stipulated at trial that Vinagro was entitled to $145,500 on the base
contract.

                                        -3-
fee provision of the contract, but also found that each party had prevailed on its

respective claim for breach of contract. The trial justice therefore denied each

party’s motion, declining to award either party attorneys’ fees or costs. Final

judgment entered on January 11, 2019, in the consolidated matters, and Vinagro

timely appealed the denial of attorneys’ fees and costs in both PM 12-1322 and

PM 12-1719.

      After hearing arguments and carefully reviewing the memoranda filed on

behalf of the parties, we are of the opinion that cause has been shown and that this

case should be returned to the regular calendar for full briefing and argument. In

doing so, we direct the parties to set forth the applicable standard of review with

respect to this Court’s consideration of the issues on appeal and to address (1) the

legal significance of the fact that the relevant attorneys’ fee provision in this case

arises out of contract rather than in the context of a mechanic’s lien; and (2) whether

the phrase in Section 10 of the contract “the prevailing party in such proceeding shall

be entitled to recover its reasonable attorney fees and court costs” is distinguishable

from the phrase “shall be awarded,” such that an award of attorneys’ fees was not

mandatory in the present case. The parties shall address these issues among such




                                         -4-
other issues as they consider appropriate to decide the appeals before this Court.4 It

is so ordered.

      Entered as an order of this Court this 10th
                                             ___ day of November, 2021.

                                                    By Order,




                                                       /s/ Debra A. Saunders, Clerk
                                                    _________________________

                                                                  Clerk




4
  This Court strongly encourages the parties to pursue settlement. See Skaling v.
Aetna Insurance Company, 799 A.2d 997, 1012 (R.I. 2002) (“It is the policy of this
state to encourage the settlement of controversies in lieu of litigation.”).

                                        -5-
                                              STATE OF RHODE ISLAND
                                       SUPREME COURT – CLERK’S OFFICE
                                             Licht Judicial Complex
                                               250 Benefit Street
                                             Providence, RI 02903

                                 ORDER COVER SHEET

                                    Clean Harbors Environmental Services, Inc. v. 96-
                                    108 Pine Street LLC v. J.R. Vinagro Corporation.
Title of Case
                                    J.R. Vinagro Corporation v. 96-108 Pine Street LLC.
                                    No. 2019-164-Appeal.
                                    (PM 12-1322)
Case Number
                                    No. 2019-165-Appeal.
                                    (PM 12-1719)

Date Order Filed                    November 10, 2021

                                    Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                    Long, JJ.

Source of Appeal                    Providence County Superior Court


Judicial Officer from Lower Court   Associate Justice Richard A. Licht

                                    For Plaintiffs:

                                    Jackson C. Parmenter, Esq.
                                    Michael A. Kelly, Esq.
Attorney(s) on Appeal               For Defendants:

                                    Amando E. Batastini, Esq.
                                    Joseph J. Reale, Jr., Esq.
                                    Jeffrey S. Brenner, Esq.




SU-CMS-02B (revised June 2020)